      Case 4:20-cv-00027-BMM Document 26 Filed 06/08/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UPPER MISSOURI WATERKEEPER,                        Case No. 4:20-cv-00027-BMM

                    Plaintiff,
                                                   ORDER GRANTING STATE
      v.                                           OF MONTANA,
                                                   DEPARTMENT OF
UNITED STATES ENVIRONMENTAL                        ENVIRONMENTAL
PROTECTION AGENCY and ANDREW                       QUALITY’S UNOPPOSED
WHEELER, Administrator, United States              MOTION TO INTERVENE
Environmental Protection Agency,                   AS A DEFENDANT

                    Defendants,
and


STATE OF MONTANA, DEPARTMENT OF
ENVIRONMENTAL QUALITY,
                    Intervenor and Defendant.



      Applicant for intervention, State of Montana, Department of

Environmental Quality, filed its motion pursuant to Rule 24, Federal Rules of

Civil Procedure, to intervene in the above-captioned case. As set forth in its

motion and brief in support of its unopposed motion to intervene as a defendant,

the Applicant meets the standard for intervention as of right, or, in the

alternative, permissive intervention. Plaintiff and Federal Defendants do not

oppose Montana’s motion.


 ORDER GRANTING MONTANA’S MOTION TO INTERVENE                                    1
     Case 4:20-cv-00027-BMM Document 26 Filed 06/08/20 Page 2 of 2



      IT IS ORDERED that the unopposed motion for intervention of Applicant

State of Montana, Department of Environmental Quality is hereby GRANTED.

      IT IS FURTHER ORDERED that Intervenor-Defendant State of

Montana, Montana Department of Environmental Quality must file its Answer

by July 8, 2020.

      DATED this 8th day of June, 2020.




 ORDER GRANTING MONTANA’S MOTION TO INTERVENE                           2
